Title: Thomas Jefferson to Oliver Pollock, 19 April 1812
From: Jefferson, Thomas
To: Pollock, Oliver


          
                  Sir 
                   
                     Monticello 
                     Apr. 19. 12
          
		  Your letter of Mar. 28. has been recieved. 
		  the supposition hazarded in mine of Dec. 31. 
                  was not stated that your authority to draw on Penet was probably from Governor Henry, was an inference only from the well recollected facts that Penet was appointed and sent to Europe by Governor Henry, and that soon after I succeeded him I learnt facts which left me without confidence in Penet. I therefore observed still in the same letter that ‘it is possible however I may have authorised some draughts on
			 him for the subsequent support of Clarke in his acquisitions.’ I do not see, how a fact so cautiously surmised could ‘have
			 operated in a considerable degree against you’ with our legislature as 
                  you express yourself to have believed. if
			 the letter, dated, and consequently drawn for my signature ‘at the board of trade’ was of Nov. 6. 1779. as you state, the establishment of that fact establishes that it must have been signed by me, because I was in office at that time and proves what I could not recollect but stated to be
			 possible that ‘I might have authorised some draughts on Penet for the subsequent support of Clarke’s acquisitions.’ being without any certain recollection of the fact, I can still only leave it, if it be of any consequence, to be settled by other evidence, my want of recollection being no
			 evidence against it. 
                  permit me to repeat the assurances of my esteem and respect.
          
            Th:
            Jefferson
        